Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 1 of 13 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

NANCY DUNHAM, an individual,

              Plaintiff,

v.                                               Case No.:

VOLTAIRE MOTORS, LLC,
a Florida limited liability company and
WIDMAER VOLTAIRE, an individual,

            Defendants.
_______________________________________/

                                     COMPLAINT

       1.     Plaintiff, NANCY DUNHAM (“Plaintiff”), an individual, brings the

following actions against VOLTAIRE MOTORS, LLC, a Florida limited liability

company ("VM"), and WIDMAER VOLTAIRE, an individual ("VOLTAIRE")

(collectively referred to as “Defendants”) and states:

                              GENERAL ALLEGATIONS

       2.     This is an action based on a federal question: a claim for failure to pay

minimum wage in violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., as

well as supplemental claims under Florida law for civil theft, breach of covenant of

good faith and fair dealing, and violation of Florida’s Deceptive and Unfair Trade

Practices Act, for which this Court has jurisdiction pursuant to 28 U.S.C. § 1367.

       3.     Plaintiff resides in Pinellas County, Florida.

       4.     Defendant VM is a Florida limited liability company with its principal

place of business in Pompano Beach, Florida.

       5.     Defendant Voltaire is the owner and President of Defendant VM.
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 2 of 13 PageID 2




        6.     Upon information and belief, Defendant Voltaire usurped the assets of

Defendant VM for personal use, engaged in waste of VM assets, and/or wrongfully

and distributed VM assets without proper consideration for creditors such as Plaintiff,

and as a result, Defendant Voltaire should be held personally liable to Plaintiff for

damages attributable to Defendant VM.

        7.     Plaintiff was employed by Defendant VM from February 2019 to

December 2020, as an authorized buying representative for Defendants’ used car sales

business at the “Manheim” wholesale auto auction owned by Cox Automotive, Inc.

        8.     Plaintiff does not possess a Florida automobile dealer’s license and

would have been unable to purchase cars from an auction house such as Manheim

unless she did so as a representative for a bona fide and licensed automobile dealer.

        9.     At the beginning of their employment relationship, Plaintiff and

Defendant Voltaire entered into an agreement via which Plaintiff would act as an

authorized buying representative for Defendant’s used car sales business, Defendant

Voltaire would train Plaintiff on the used car business, and Defendants would handle

the closing of each transaction, including tender of payment to the auction house,

transfer of title, and delivery of the vehicles.

        10.    While working for Defendant VM, Plaintiff’s job duties included:

               a.     soliciting and finding customers;
               b.     working with customers regarding budget and vehicles desired;
               c.     vehicle research;
               d.     attending auctions and bidding, such as via www.manheim.com;
               e.     completion of purchase paperwork and registration;
               f.     making arrangements for vehicle delivery.

        11.    In reliance on her employment agreement with Defendants, Plaintiff

worked approximately forty (40) hours on each sales transaction, she sold a total of ten

(10) vehicles, and she worked approximately 400 hours for Defendants.


Page 2 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 3 of 13 PageID 3




        12.    For one (1) of the ten (10) vehicles sold by Plaintiff, Defendants failed to

complete paperwork required for the transfer of title from the auction house to the

buyer, which has prevented the buyer from enjoying ownership of the following car:

                      2014 Audi S5
                      VIN# WAUCGAFR5EA040366
                      Plaintiff paid a total of $13,000.00;

        13.    For one (1) of the ten (10) vehicles sold by Plaintiff, Defendants failed to

complete paperwork required for the transfer of title from the auction house to the

buyer, and then made arrangements to have the car towed and/or impounded which

has prevented the buyer from enjoying ownership of the following car:

                      2015 Honda Accord Coupe
                      VIN # 1HGCT2B83FA003854
                      Plaintiff paid a total of $15,044.00.

        14.    For three (3) of the ten (10) vehicles sold by Plaintiff, Plaintiff sent

payment funds to Defendants for cars sold by Plaintiff, but Defendants failed to deliver

the following automobiles that Plaintiff purchased for her clients:

               a.     2010 Lexus RX350
                      VIN# JTJ2K1BA4A2404841
                      Plaintiff paid a total of $7,843.00;

               b.     2009 Jaguar XF
                      VIN# SAJWA06B39HR01184
                      Plaintiff paid a total of $10,000;

               c.     2014 Mercedes 250
                      VIN Number Unknown
                      Plaintiff paid a total of $12,810.00

        15.    In addition, Plaintiff did not receive any wages, commissions, or

consideration of any kind for the services she rendered to Defendants.

        16.    On February 1, 2021 and April 21, 2021, Plaintiff, via the undersigned,

sent a letter to Defendants demanding payment for hours worked by Plaintiff for



Page 3 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 4 of 13 PageID 4




Defendants, and demanded return of the funds tendered by Plaintiff in compliance

with Florida law governing civil theft claims.   See Exhibit A attached.

        17.    Defendants received the letter and responded with a statement that “Mr.

Voltaire has no business dealings with [Plaintiff]”. See Exhibit B attached.

        18.    Defendants’ statement lacks merit because Defendants would have

received invoices and statements from the auction house showing Plaintiff’s

purchases, Defendants did consummate two (2) of Plaintiff’s transactions without

issue, and the parties exchanged multiple emails regarding their “business dealings”,

and Defendants accepted payments from Plaintiff. See Exhibit C attached.

        19.    Although Defendants’ letter asserted a defense that Plaintiff’s son was

engaged in criminal conduct, the allegation is untrue, unfounded, improper and

irrelevant to this matter.

        20.    Any conditions precedent for the claims described below were satisfied.

                                COUNT 1:
                 VIOLATION OF FAIR LABOR STANDARDS ACT

        21.    Plaintiff re-alleges paragraphs 1 through 20 of this Complaint.

        22.    This is a civil action for relief under the Fair Labor Standards Act, as

amended, 29 U.S.C. § 216(b) (“FLSA”), and brought to recover minimum wage,

liquidated damages, costs, and reasonable attorneys’ fees.

        23.    Defendant VM is a covered enterprise under the FLSA.

        24.    Defendant Voltaire is the owner, member, and officer of Defendant VM

with operational control and he acted directly in the interests of VM in relation to

Plaintiff’s employment, and served as Plaintiff’s direct supervisor.




Page 4 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 5 of 13 PageID 5




        25.    As a result, Defendant Voltaire meets the FLSA definition of “employer”,

and Defendant Voltaire is jointly and severally liable under the FLSA for Plaintiff’s

damages.

        26.    At all times relevant to this Complaint, Defendants owned and operated

a business engaged in commerce as defined in the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

        27.    Defendants operated a business that hired employees to purchase used

cars from Cox Automotive, Inc. d/b/a Manheim, an international vehicle wholesale

marketplace, based in Atlanta, Georgia, the employees sold those used cars to various

consumers, and Defendants engaged in transactions, payments, and records processed

via the internet and/or interstate mail.

        28.    Defendants’ employees purchased, sold and/or otherwise worked on

automobiles that had been moved via interstate commerce.

        29.    Upon belief, Defendant VM’s annual revenue exceeded $500,000.00.

        30.    In the alternative, Plaintiff is a covered individual under the FLSA.

        31.    While working for Defendants, Plaintiff directly participated in the

purchase of used cars from Cox Automotive, Inc. d/b/a Manheim, an international

vehicle wholesale marketplace, based in Atlanta, Georgia, Plaintiff sold those used cars

to various consumers, and Plaintiff tendered payment funds for the cars, all via

transactions and payments via interstate banking institutions, the internet and/or

interstate mail.

        32.    While working for Defendants, Plaintiff’s primary job was the purchase,

sale and/or otherwise working on automobiles being moved via interstate commerce.

        33.    Defendants failed to pay Plaintiff any wages for her work




Page 5 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 6 of 13 PageID 6




        34.    Plaintiff is entitled to back wages at minimum wage in the amount of

$8.56 per hour for approximately 400 hours, or $3,424.00.

        35.    Because Defendants failed to pay Plaintiff ANY wages despite having

knowledge of Plaintiff’s work, Defendants’ actions were intentional, willful and

unlawful, and their failure to pay Plaintiff constitutes bad faith.

        36.    As a result, Plaintiff is entitled to liquidated damages in an amount equal

to back wages owed by Defendants in the amount of $3,424.00.

        37.    Plaintiff retained the undersigned attorney to represent her in this action,

and pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

        38.    In the alternative, Plaintiff relied on Defendants' promises to her

detriment and Plaintiff should receive the wages noted above via quantum meruit

and/or quasi-contract, and it would be unjust for Defendants to withhold wages after

enjoying the efforts and proceeds of Plaintiff's work.

        WHEREFORE, Plaintiff, NANCY DUNHAM demands judgment against

DEFENDANTS, VOLTAIRE MOTORS, LLC, AND WIDMAER VOLTAIRE, jointly

and severally, for payment of all hours worked, liquidated damages, pre and post

judgment interest, reasonable attorneys’ fees and costs of suit, and any further relief

this Court deems appropriate.

                                    COUNT II:
                               BREACH OF CONTRACT

        39.    Plaintiff re-alleges paragraphs 1 through 20 of this Complaint.

        40.    This is a supplemental claim for breach of contract under Florida law.

        41.    Jurisdiction is proper for this supplemental claim under 28 U.S.C. § 1367.




Page 6 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 7 of 13 PageID 7




          42.   At the beginning of their employment relationship, Plaintiff and

Defendant Voltaire entered into an agreement via which Plaintiff would act as an

authorized buying representative for Defendant’s used car sales business, Defendant

Voltaire would train Plaintiff on the used car business, and Defendants would handle

the closing of each transaction, including tender of payment to the auction house,

transfer of title, and delivery of the vehicles.

          43.   Based on these promises, Plaintiff sold a total of ten (10) cars for

Defendants.

          44.   Defendants breached their contract with Plaintiff because Defendants

failed to complete paperwork required for the transfer of title to the buyer for the

following car sold by Plaintiff, which has prevented Plaintiff from providing the

driveable car she promised to her client:

                      2014 Audi S5
                      VIN# WAUCGAFR5EA040366
                      Plaintiff paid a total of $13,000.00;

          45.   Defendants breached their contract with Plaintiff because Defendants

failed to complete paperwork required for the transfer of title to the buyer for the

following car sold by Plaintiff, and Defendants had the car towed and/or impounded,

which has prevented Plaintiff from providing the driveable car she promised to her

client:

                .     2015 Honda Accord Coupe
                      VIN # 1HGCT2B83FA003854
                      Plaintiff paid a total of $15,044.00.

          46.   Defendants breached their contract with Plaintiff because when Plaintiff

tendered payment funds for three (3) of the cars she sold in the amount of $30,653.00,

Defendants failed to deliver the automobiles to either Plaintiff or her clients.



Page 7 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 8 of 13 PageID 8




               a.     2010 Lexus RX350
                      VIN# JTJ2K1BA4A2404841
                      Plaintiff paid a total of $7,843.00;

               b.     2009 Jaguar XF
                      VIN# SAJWA06B39HR01184
                      Plaintiff paid a total of $10,000;

               c.     2014 Mercedes 250
                      VIN Number Unknown
                      Plaintiff paid a total of $12,810.00

        47.    Plaintiff suffered damages as a result of Defendants' breach of their

agreement including lost payment funds

        48.    In the alternative, Plaintiff relied on Defendants' promises to her

detriment and Plaintiff should receive the damages noted above via quantum meruit

and/or quasi-contract, and it would be unjust for Defendants to retain payment funds

for cars that it failed to deliver and/or constructively failed to delivery to Plaintiff’s

clients.

        WHEREFORE, Plaintiff, NANCY DUNHAM, demands judgment against

Defendants, VOLTAIRE MOTORS, LLC, AND WIDMAER VOLTAIRE, jointly and

severally, for damages including all money tendered by Plaintiff as payment for cars

that Defendants failed to deliver, pre and post judgment interest, reasonable attorneys’

fees and costs of suit, and any other relief this Court deems appropriate.

                                   COUNT III:
                           FAILURE OF CONSIDERATION

        49.    Plaintiff re-alleges paragraphs 1 through 20 of this Complaint.

        50.    This is a supplemental common law claim for failure of consideration.

        51.    Jurisdiction is proper for this supplemental claim under 28 U.S.C. § 1367.

        52.    By failing to deliver cars paid for by Plaintiff, Defendants have failed to

perform the actions that served as the basis for the contract between the parties


Page 8 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 9 of 13 PageID 9




        53.    Defendants have failed to furnish the consideration agreed to by

Plaintiff, because neither Plaintiff nor her clients received cars for which Plaintiff

tendered payment.

        WHEREFORE, Plaintiff, NANCY DUNHAM, demands judgment against

Defendants, VOLTAIRE MOTORS, LLC, AND WIDMAER VOLTAIRE, jointly and

severally, in the form of rescission of the agreements between the parties, full

reimbursement for any and all money paid by Plaintiff to Defendants, pre and post

judgment interest, and such further relief that this Court deems appropriate.

                             COUNT IV:
         BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

        54.    Plaintiff re-alleges paragraphs 1 through 20 of this Complaint.

        55.    This is a supplemental common law claim for breach of the implied

covenant of good faith and fair dealing.

        56.    Jurisdiction is proper for this supplemental claim under 28 U.S.C. § 1367.

        57.    Defendant Voltaire violated the implied covenant of good faith and fair

dealing as applied to all covenants and promises contained his agreement with

Plaintiff.

        58.    As described above, Defendant Voltaire’s conduct did not conform to

Plaintiff’s reasonable contractual expectations.

        59.    Plaintiff sold ten (10) cars through and/or for Defendants, and

Defendants failed to deliver and/or constructively failed to deliver five (5) of the cars.

        60.    Plaintiff relied on Defendants’ implied promise that Defendants would

act in conformity with Florida law governing automobile dealers, and that Defendants

would tender the payment funds sent by Plaintiff for purchase of the cars that Plaintiff

purchased via Defendants’ license.


Page 9 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 10 of 13 PageID 10




         61.     Plaintiff was harmed by Defendants’ conduct.

         62.     Defendants have placed Plaintiff at risk of legal harm and/or liability,

 and caused Plaintiff’s reputation to suffer because she collected money from clients on

 behalf of Defendant VM, but Defendants failed to deliver the vehicles after receipt of

 payment.

         63.     Plaintiff has suffered damages as a result of this breach including but not

 limited to, loss of over $30,853.00 in money tendered to Defendant, legal liability for

 two (2) cars that cannot be driven due to title issues, loss of income, and attorney’s fees

 and costs as required to recover the money paid to Defendant.

         64.     Defendants actions wrongfully interfered with Plaintiff’s receipt of her

 agreement’s benefits because Defendants failed to deliver cars Plaintiff bought for her

 clients.

         WHEREFORE, Plaintiff NANCY DUNHAM, demands judgment against

 Defendants, VOLTAIRE MOTORS, LLC, AND WIDMAER VOLTAIRE, jointly and

 severally, for damages incurred in reliance on the agreement between the parties, and

 special damages resulting from such breach including, but not limited to, loss of

 income, loss of livelihood, attorneys fees and costs, and such further relief that this

 Court deems appropriate to make Plaintiff whole.

                                   COUNT V:
                      VIOLATION OF FLORIDA DECEPTIVE AND
                          UNFAIR TRADE PRACTICES ACT

         65.     Plaintiff re-alleges paragraphs 1 through 20 of this Complaint.

         66.     The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) is

 intended to protect the consuming public and legitimate business enterprises from




 Page 10 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 11 of 13 PageID 11




 those who engage in unfair methods of competition, or unconscionable, deceptive, or

 unfair acts or practices in the conduct of any trade or commerce.

         67.     FDUTPA is codified in 501.201-213, Florida Statutes, and specifically

 Section 501.204, Florida Statutes, states that “unfair methods of competition,

 unconscionable acts or practices, and unfair or deceptive acts or practices in the

 conduct of any trade or commerce are hereby declared unlawful.”

         68.     Defendants engaged in deceptive, unfair, and/or unconscionable acts by

 receiving payment from Plaintiff for cars that they knew or should have known had

 been sold to clients, and then failing to deliver the cars as agreed.

         69.     Defendants engaged in deceptive, unfair, and/or unconscionable acts by

 accepting work hours from Plaintiff and then failing to pay Plaintiff any wages.

         WHEREFORE, Plaintiff NANCY DUNHAM, demands judgment against

 Defendants, VOLTAIRE MOTORS, LLC, AND WIDMAER VOLTAIRE, jointly and

 severally, in the form of recission of the parties’ agreement, actual damages in the form

 of reimbursement and/or refund of all payments Plaintiff made to Defendants

 pursuant to the parties’ agreement, pre and post judgment interest; attorneys’ fees and

 costs of suit as provided by Section 501.211(2), Florida Statutes; and such further relief

 that this Court deems appropriate.

                                        COUNT VI:
                                       CIVIL THEFT

         70.     Plaintiff re-alleges paragraphs 1 through 19 of this Complaint.

         71.     This is a supplemental claim for civil theft under Florida law.

         72.     Jurisdiction is proper for this supplemental claim under 28 U.S.C. § 1367.

         73.     Plaintiff tendered payment funds in the amount of $30,653.00 to

 Defendant for car purchases she made via various Manheim auctions as follows:


 Page 11 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 12 of 13 PageID 12




                 a.     2009 Jaguar XF - Plaintiff paid total of $10,000.00
                        VIN# SAJWA06B39HR01184

                        9/22/2020             $6,370.00             Via Bank of America
                        9/24/2020             $3,730.00             Via Bank of America

                 b.     2014 Mercedes 250- Plaintiff paid total of $12,810.00

                        9/24/2020             $1,555.00             Via Zelle App
                        9/24/2020             $2,755.00             Via Bank of America
                        9/25/2020             $6,500.00             Via Bank of America
                        9/26/2020             2,000.00              Via Zelle App

                 c.     2010 Lexus RX350 – Plaintiff paid total of $7,843.00
                        VIN# JTJ2K1BA4A2404841

                        10/13/2020            $2,500.00             Via Zelle App
                        10/14/2020            $2,500 .00            Via Zelle App
                        10/15/2020            $2,843.00             Via Bank of America

                 See Exhibit C attached.

         74.     Defendant Voltaire retained payment funds but failed to deliver the

 above described vehicles with felonious intent to permanently deprive Plaintiff of her

 money.

         75.     Plaintiff has been injured because of Defendant’s wrongful theft.

         76.     On February 1, 2021 April 21, 2021, Plaintiff sent Defendants a demand

 for return of the funds in compliance with compliance with § 772.11, Florida Statutes,

 which requires a written demand prior to filing a complaint for treble damages. See

 Exhibit A attached.

         77.     Defendants received the demand on February 2, 2021 and April 22, 2021

 respectively, and confirmed receipt of the demands in writing. See Exhibit B attached.

         78.     Defendants failed to return the stolen funds.




 Page 12 of 13
Case 8:21-cv-01381-VMC-AAS Document 1 Filed 06/08/21 Page 13 of 13 PageID 13




         79.     Pursuant to § 771.11, Defendants are liable to Plaintiff for treble damages

 in the amount of $91,959.00, in addition to reimbursement to Plaintiff for her attorney’s

 fees and costs.

         WHEREFORE, Plaintiff NANCY DUNHAM, demands judgment against

 Defendants, VOLTAIRE MOTORS, LLC, AND WIDMAER VOLTAIRE, jointly and

 severally, for treble damages in the amount of $91,959.00 in addition to reasonable

 attorneys’ fees and costs of suit, and any further relief this Court deems appropriate.

                                      Respectfully submitted on June 8, 2021.

                                      /s/ Kimberly Isner Monticello
                                      KIMBERLY ISNER MONTICELLO
                                      Florida Bar No.: 056069
                                      Trial Counsel
                                      Monticello Law Firm, PA.
                                      2202 N. Westshore Blvd., Suite 200
                                      Tampa, Florida 33607
                                      Telephone: (813) 367-3677
                                      Facsimile: (855) 767-5734
                                      kim@monticellolawfirm.com
                                      Attorney for Plaintiff, Nancy Dunham




 Page 13 of 13
